Sanders, J.
(dissenting) — That Judge Michels engaged in two systemic violations of the Code of Judicial Conduct is not disputed: (1) the judge failed to disqualify himself in matters where he currently, or previously, acted as an attorney contrary to CJC Canon 3(D)(1)(b) and (2) he utilized guilty plea forms which failed to fully inform defendants of their rights contrary to CJC Canon 2(A) as well as other ethical requirements. I dissent, however, because our majority fails to properly apply the Deming4 factors and has deferred to the Judicial Conduct Commission’s recommended 120-day suspension without pay absent meaningful analysis of the methods and procedures employed by the Judicial Conduct Commission to reach that result.
First, by way of general observation, I note that there is no suggestion in this record that Judge Steven Michels is anything other than an honorable man who has attempted, at all times, to fulfill his duties as a judicial officer in good faith and, in many ways, with distinction.5 The ethical violations at issue here resulted from ignorance, not malevolence. More fundamentally, they were understandable, yet still not pardonable, attempts to accommodate systemic flaws of which the judge was not fully cognizant at the time. For example he attempted to reconcile his dual role as an appointed defense counsel and a pro tempore municipal *176court judge in Toppenish by attempting to avoid presiding over his own clients and/or inviting them to somehow waive the conflict. Similarly, Judge Michels utilized a defective plea form not of his making and without realization of its defects until it was brought to his attention.
As persuasively brought forth in the Amicus Brief of the American Civil Liberties Union of Washington (ACLU), these two systemic problems are not trifling matters but go to the heart of the judicial system. Br. of Amicus Curiae ACLU at 3-19. However, I also agree with the ACLU that recognition of the gravity of the problem does not necessarily dictate the severity of the sanction to be applied against the judge. Here I note as soon as the Judicial Conduct Commission — most belatedly — brought its initial and amended statement of charges respectively, Judge Michels corrected his actions by resigning as pro tempore judge in Toppenish and abandoned his use of the defective guilty plea form immediately upon first notification of the problem.
Judge Michels did, however, make a mistake when he failed to comply with the Code of Judicial Conduct, and that mistake must be appropriately sanctioned after a full and careful analysis of all the circumstances.
First and foremost, I feel constrained to comment on the conduct of the Judicial Conduct Commission itself. The initial complaint regarding failure to recuse from hearing cases involving his own clients was filed on March 5, 1998. However, it was not until January 11, 2000, nearly two years later, that the commission even notified Judge Michels of the pendency of that complaint, and the commission waited until August 27, 2001 to file charges, and not until July 15, 2002 did the commission issue a final order.6 It was during that interim three year and five month period *177prior to the initial statement of charges that each and every specifically alleged incident of improper failure to recuse occurred.
When the majority says that there was no prejudice to the judge for this unconscionable delay, it obviously ignores our pointed language in Deming, 108 Wn.2d at 100-01:
However, when an allegation of judicial misconduct has been made against a judge, two considerations come into play. If the allegations have merit as a violation of the Code of Judicial Conduct, they should be speedily investigated and a formal complaint filed. If the allegations are without merit, they should be speedily dismissed. A judge who is violating the Code of Judicial Conduct should be disciplined as soon as possible so that the inappropriate practice will be stopped. A judge who is unfairly accused has a right to a prompt resolution of the allegations considered under JQCR 5 and to a prompt investigation under JQCR 6.
(Emphasis added.)
If the Judicial Conduct Commission had acted promptly in 1998 to file a formal complaint against Judge Michels, I posit it is more than likely, on this record, that Judge Michels would have acted in the same way he did when he ultimately received the statement of charges against him: resign his pro tempore judge position. Therefore the commission not only prejudiced Judge Michels in the way indicated but was ultimately and fundamentally in dereliction of its duty to protect the public by delaying more than three years and five months between receiving a citizen’s complaint and filing the initial statement of charges.
A similar criticism finds fertile ground with respect to the commission’s decision not to inform Judge Michels promptly of the use of improper guilty plea forms. Literally thousands of instances relating to these forms could have been avoided had the commission acted with reasonable *178dispatch once it was aware of the inaccuracy.7 A simple phone call to the judge probably could have cured this problem which was not of his making as he in fact did stop using the improper forms upon first notice of a citizen’s complaint.8
I am also troubled about other aspects of the proceeding against Judge Michels after a statement of charges had been filed against him by the Judicial Conduct Commission but before final resolution of the case.
It appears there was negotiation between the judge and disciplinary counsel regarding a stipulated reprimand (without suspension) which was executed by Judge Michels and disciplinary counsel by September 19, 2001. On October 3, 2001, however, the commission rejected the stipulation, recommending 90 days’ suspension, a sanction unacceptable to Judge Michels. Thereafter the judge moved that members of the commission who had rejected the stipulation be recused from further proceedings in the case. However in an ironic turn of events, all but one declined to recuse, ultimately sanctioning Judge Michels not 90 days but 120 days. During that interim Judge Michels issued two press releases indicating his displeasure with commission proceedings against him, which followed earlier press releases issued by the commission itself, publicizing its unproved case against the “Sunnyside Municipal Judge Steven Michels,” notwithstanding the fact that no misconduct was alleged with respect to the deportment of his Sunnyside duties.
The commission issued yet another press release after it had finally terminated the proceeding, and on October 7, 2002 the Seattle Times published an article attributing statements to an investigating attorney for the commission *179which characterized rural courts of limited jurisdiction as “ ‘personal fiefdoms’ ” of rural judges acting with a “ ‘white heart and an empty head.’ ” Br. of Commission on Judicial Conduct at App. 2. And the commission purports to uphold the dignity of the judiciary?
While I question whether the commission is doing more harm than good to public perceptions of the judiciary through its negative press campaign, I have no question that Judge Michels had every First Amendment right to characterize the commission proceeding against him as he saw fit in the public media. Any effort to sanction him, or aggravate the penalty against him, for this free speech activity is intolerable. Unfortunately there is good reason to believe the commission engaged in retribution for exactly this reason as it states in its written opinion, in a rather backhanded fashion, that the newspaper articles were not considered as an aggravating factor but rather as an indication that a mitigating factor (that he acknowledged his acts) was absent.9
On this record it appears from the outset that Judge Michels generally admitted the “acts” did in fact occur (Deming factor (e), Deming, 108 Wn.2d at 120), although at times he disputed the legal consequence of those actions, leading Judge Schultheis in dissent from the commission decision to state:
The majority finds fault with the Respondent for denying the allegations raised by the Commission, until shortly before the hearing. I do not agree that the exercise of one’s rights, by requiring the Commission to prove the allegations, should be considered an aggravating factor when determining what sanctions, if any, should be imposed.
I Commission Papers at tab 91 (dissenting opinion at 1).
*180Whether one considers press reports chastising the Commission as an aggravating factor, or simply evidence disproving a mitigating one, seems little more than semantics. Either way the sanction is either increased or not mitigated when it should have been.
Then there remains the question of what guidance, if any, In re Disciplinary Proceeding Against Hammermaster, 139 Wn.2d 211, 985 P.2d 924 (1999) lends to this case? The distinction is well set forth in the city of Sunnyside amicus curiae brief. It observes virtually the only commonality between these cases is the use of an improper guilty plea form. Unlike Judge Michels, the judge in the prior proceeding was also charged with abusing his authority and exhibiting a disrespectful and undignified demeanor,
by threatening defendants with life imprisonment or indefinite jail sentences; routinely ordering Spanish-speaking defendants to enroll in English courses, become citizens or leave the country; issuing or threatening to issue orders beyond his legal authority as a municipal court judge; and making statements or issuing orders that denigrate unmarried individuals who lived together.
Hammermaster, 139 Wn.2d at 215. Judge Hammermaster also conducted trials in absentia. Id.
No, I do not think the case against Judge Michels has much to do with the decision in Hammermaster.
In terms of appropriate sanction against Judge Michels, what is to be done? Considering the systemic nature of the problem which was corrected immediately upon filing of the statement of charges, considering his complete absence of selfish motive or malicious intent, considering that Judge Reid (the regular judge of the Toppenish Municipal Court who had primary responsibility for developing the defective guilty plea form) was given an admonition, considering the anguish10 that Judge Michels has already sustained during *181the course of this unduly protracted litigation,11 I would reduce the sanction to an admonition.

 In re Disciplinary Proceeding Against Deming, 108 Wn.2d 82, 119-20, 736 P.2d 639 (1987).


 The city of Sunnyside has only praise for Judge Michels, stating that his “demeanor on the bench is beyond reproach” and that his “record on the bench has been excellent.” Br. of Amicus Curiae City of Sunnyside at 5, 7-8. The city council of Sunnyside also passed resolution No. 2002-8 on January 21,2002, giving its full support to Judge Michels. Id. at App.


 It took the commission four and one-third years to issue a decision. This delay is unprecedented compared to other cases. In re Disciplinary Proceeding Against Hammermaster progressed from complaint to decision in little more than two years. 139 Wn.2d 211, 214, 216, 985 P.2d 924 (1999). For Deming a mere six months passed between the start of the investigation and filing of the complaint. 108 Wn.2d at 100.


 At the hearing before the commission, Judge Michels opined that the Tbppenish Municipal Court used the defective guilty plea form 5,300 times a year. Record of Proceedings (RP) at 83.


 Judge Michels alluded that he would have corrected his conduct had he received a simple phone call: “I think the commission maybe should give the judge a call and say, hey, judge, we got a complaint.... Why don’t you check it out?” RP at 83.


First, the commission did not consider Respondent’s denial of the allegations of the Statement of Charges to be an aggravating factor. Whether the judge has acknowledged or recognized that the acts occurred may be a mitigating factor. The commission commented on the manner in which respondent conducted his defense, including a blanket denial of requests for admissions that he later admitted in full, and newspaper statements as set forth above, only in the context of whether this mitigating factor was present.
I Commission Papers at tab 91 (commission decision at 18) (emphasis added).


 Judge Michels awoke on January 14, 2002 at 3:00 a.m. with shortness of breath. He was admitted to Sunnyside Hospital shortly thereafter and diagnosed *181with congestive heart failure, the cause of which appeared to be stress related. Aff. of Alayne Michels at I Commission Papers at tab 55. Judge Michels wrote in his response to the commission that for the last year and a half he woke up at 3:00 a.m. worrying about the commission’s actions. II Commission Papers at tab 43.


 Initial complaint filed March 5, 1998, final decision of the commission, July 15, 2002, decision by Washington Supreme Court, September 4, 2003.